Citation Nr: 1440662	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2013 decision, the Board denied an increased initial disability rating for service-connected DDD of the lumbar spine.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand (JMR), the parties moved to vacate the June 2013 Board decision.  The Court granted the motion in an April 2014 Order and the matter was remanded to the Board.

In a May 2014 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran's representative submitted additional argument in August 2014.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In the April 2014 Joint Motion for Remand, the parties agreed that the Board errantly relied upon inadequate VA examinations in rendering its June 2013 decision.  Specifically, the parties noted that the Veteran was afforded VA examinations in January 2008 and January 2010, which addressed his lumbar spine disability.  Although both examiners reported the Veteran's range of motion of the thoracolumbar spine and further indicated that he experienced pain throughout the range of motion, neither examiner noted at what point in the range of motion the Veteran suffered from functional loss due to pain.
Accordingly, the parties determined that because the medical examinations obtained by VA and relied upon by the Board were inadequate, a remand of the issue was required.  The parties further instructed that, upon remand, the Veteran should be provided a medical examination to address if, and at what point, he suffers from functional loss of motion of his thoracolumbar spine due to pain.

The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, in Mitchell v. Shinseki, the Court found examination findings similar to ones recorded in the January 2008 and January 2010 VA examination reports to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

Therefore, pursuant to the mandates of the Joint Motion for Remand, the Board recognizes that the evidence of record is unclear concerning the severity of the lumbar spine disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected lumbar spine disability.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since March 2014.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected lumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's thoracolumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's thoracolumbar spine.  The examiner should equate the functional impairment due to pain, weakened movement, excess fatigability, and/or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected lumbar spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(c)  Identify any evidence of neurological manifestations due to the service-connected lumbar spine disability, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(d)  Address the impact of the service-connected lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.
3. After undertaking any other development deemed appropriate, the rating issue must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

